DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office acknowledges the receipt of applicants’ amendments/arguments dated 06/24/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6, 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang (US 2015/0034938).

Regarding Claims 1, 4-6, Kang teaches a material represented by A-386 (page 100):


    PNG
    media_image1.png
    482
    441
    media_image1.png
    Greyscale

A-386 reads on applicants’ Formula 1 wherein A and B = triazine, 
    PNG
    media_image2.png
    102
    154
    media_image2.png
    Greyscale
, R1 and R2 = phenyl; n and m = 1, L1 and L2 = phenylene; Z = 
    PNG
    media_image3.png
    78
    92
    media_image3.png
    Greyscale
(per claims 1, 4-6).

Regarding Claim 2, Kang teaches the invention of claim 1.
The limitations of dependent claim 2 are viewed as a recitation of the partial (n is 0; m is 0) limitations of independent claim A; however, the missing limitation (n and m = 0-3)  is nonetheless applicable. Therefore, as the basis for dependent claim 2 is encompassed in rejected independent claim 1, the limitations of claim 2 are thus meet by the treatment of independent claim 1 (per claim 2).
	
Regarding Claims 9-10, 13-15, Kang teaches an organic light emitting diode including an anode, a cathode, and at least one organic thin layer interposed between the anode and cathode (paragraph 42).  A-386 can be used in a hole transport layer, a 
The OLED can be used in a display (paragraphs 24 and 47) (per claim 14).
A-386 can be used as a host material along with a dopant in the light emitting layer (paragraph 23) which is viewed as a formulation (per claim 15).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 7 and 16 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Lee (US 20017/0200902).

Regarding Claims 7 and 16, Lee teaches a material represented by A-17 (page 10):

    PNG
    media_image4.png
    263
    383
    media_image4.png
    Greyscale

A-17 is identical to Compound 11 (per claim 7).
	Lee teaches an OLED comprising an anode and a cathode with organic layers therebetween; an organic layer contains A-17 (paragraph 25) (per claim 16).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 2015/0034938) in view of Kim (US2004/0170863). 

Regarding Claim 11, Kang teaches an organic light emitting diode wherein along with the host is included a phosphorescent dopant (paragraph 100). Kang fails to mention a specific phosphorescent dopant.
Kim teaches an organic electroluminescent device the light-emitting layer may be constructed with or without a dopant. Dopants are introduced to improve the light-emission efficiency, to tune the color of the emission (paragraph 101). Phosphorescent dopants include 
    PNG
    media_image5.png
    171
    152
    media_image5.png
    Greyscale
(paragraph 104).
The office notes that the above phosphorescent dopant reads on 
    PNG
    media_image6.png
    214
    120
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the filing date of invention to have selected from known phosphorescent dopants which would have included those taught by Kim which reads on the instant limitations, absent unexpected results (per claim 11).	

Allowable Subject Matter I
Claim 3 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to show:
n and m = 0 (per claim 3)
inventive compound in a blocking layer (per claim 12)


Allowable Subject Matter II
The following is a statement of reasons for the indication of allowable subject matter as applicant claims the compound of claim 8; the device of claim 12.
A search of the prior art did not show the claimed invention. The closest prior art  as exemplified by Lee teaches A-17 (above) but fails to suggest or offer guidance to modify Compound 11 to arrive at the limitations of independents claim 8 and 17.
Claims 8 and 17 allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786